                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                   Plaintiff,                   )
                                                )
            vs.                                 ) Case No.    4:19-CR-562 CDP/NAB
                                                )
EDDIE EARL JOHNSON, III,                        )
                                                )
                   Defendant.                   )

                                             ORDER

       This matter is before the Court on the Government's motion for pre-trial detention [Doc.

3]. The Government charged Defendant with violation of 18 U.S.C. § 922 (unlawful possession

of a machine gun). The Government asserts that Defendant is a danger to the community.

       The Court held a hearing.      Defendant appeared with his counsel.    The Government

appeared through an assistant United States attorney.

       Prior to the hearing, the Court provided the parties with access to the Pretrial Services

Report. Neither party sought amendments to the Report. The Court adopts the Report and

incorporates it by reference. The Pretrial Services officer recommended release on bond with

standard conditions.

       At the hearing, the Government focused on the number of conversion devices seized and

the fact that conversion devices are used to create machine guns. Government’s counsel also

noted that agents had not recovered all the conversion devices Defendant allegedly purchased,

therefore increasing danger to the community.

       Defendant’s counsel argued that Defendant was not a flight risk. Counsel also noted

that numerous family members were present in court in support of Defendant.      Counsel stated

that Defendant is a high school graduate and lives with and supports a son.            Counsel

acknowledged, on Defendant’s behalf, that this case is serious and contended that Defendant

understood the seriousness of this matter.
       The Pretrial Services Report provides the following additional relevant information:

Defendant is twenty-seven years old.    He has lived with his mother at the same address for six

years. He is currently employed as a machine operator. Defendant has one previous felony

conviction for possession of marijuana and successfully completed two years of probation.

Defendant also has one misdemeanor conviction for driving while intoxicated. Defendant has

no arrests for weapons offenses. He does, however, have multiple arrests, for misdemeanor

domestic assault.

       On the record before the Court, the Government fails to prove by clear and convincing

evidence that no condition or combination of conditions of release will reasonably assure the

safety of the community.

       Accordingly,

       IT IS HEREBY ORDERED that the motion of the Government for pre-trial detention

of Defendant [Doc. 3] is DENIED.

       IT IS FURTHER ORDERED that the United States Marshal Service release Defendant

from custody upon the conditions set forth in the Appearance Bond and the Order setting

conditions of release dated July 30, 2019.



                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of July, 2019




                                               2
